DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore the following features must be shown or the features cancelled from the claims: 
“a capsule counting and dosing system, the capsule counting and dosing system comprising a plate for selecting and isolating the capsules”, of claim 1
“calibrated orifices”, of claim 1
“a valve” and “a permanently rotating motor” , of claims 5 and 11-14
“the pulse generating motor” comprising “a stepping motor”, of claims 6 and 15-20
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 1, “Drone for spraying” should read, “A Drone for spraying” 
Line 3, “propulsion means” should read, “a propulsion means” 
Line 11, “with capsules” should read, “with the capsules”
Claims 2 – 20 are objected to because of the following informalities: “Drone” should read, “The drone”.
Claims 6 and 15 – 20 are objected to because of the following informalities: “wherein the pulse generating motor comprises a stepping motor” should read, “wherein the pulse generating motor is a stepping motor.” 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
Claim limitation “propulsion means ensuring the displacement of the drone in a horizontal direction parallel to the ground”, recited in claim 1, is being interpreted under 35 U.S.C. 112(f). Specifically, page 4, line 25 of the specification indicates the propulsion means consists of a rotating propeller.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function. The claim limitation is: “means for managing, through software”, recited in claims 3 and 7. Because the claim requires software to be the means for managing, 112(f) is not invoked.
Because this claim limitation is not being interpreted under 35 U.S.C. 112(f), it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this limitation interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation does not recite sufficient structure, materials, or acts to perform the claimed function.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. The claim limitation is: “an element for guiding the capsules”, recited in claim 1. Page 9, line 10 of the specification identifies ‘an element’ as a conical element permitting distribution of the capsules. Furthermore, the specification identifies ‘the element’ as item 5 in figure 2. 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 5 and 11-14 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1, line 6 recites the limitation "the ejection in flight to the ground". There is insufficient antecedent basis for this limitation in the claim.
Claims 5 and 11-14 recite the limitation “wherein the pulse generating motor comprises a valve connected to a permanently rotating motor through a connecting-rod system”. It is unclear what the function of the valve is or where it is located with respect to the motors and connecting-rod system. Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 7, 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cantrell et al. (US 2018/0064049 A1) (hereinafter Cantrell), Morgan (US 2019/0291860 A1), and  Ito et al. (US 5,865,342 A), (hereinafter Ito).

	Regarding claim 1, Cantrell discloses a drone (120: UAV, Fig. 1) for spraying capsules containing biological agents for pest control (§[0025] reproduced below), 
 (Cantrell, §[0025]: the UAV 120 is configured to dispense pollen from the UAV 120 onto the crops in the crop-containing area 110. In one aspect, the pollen output device 124 is configured to emit (e.g., via spray, aerosol, mist, or the like) a pollen-containing solution 131. In some embodiments, the pollen output device 124 includes a receptacle 127 (e.g., cartridge, canister, or the like) configured to contain the pollen-containing solution 131. In some aspects, the pollen containing solution 131 includes a binding agent that facilitates the adhesion of the pollen-containing solution 131 to the crops.)
(Examiner notes the mere intent to use capsules containing biological agents for pest control does not distinguish the invention from the prior art, see MPEP 2114),

 the spraying drone comprising:  	
	a system (524: pollen output device, Fig. 5) for dispensing and releasing the capsules provided with a vertical ejector (529: pollen dispenser, Fig. 5), so that an ejection in flight to the ground of the capsules (see arrow Fig. 5 for ejection path) is in a direction perpendicular to the horizontal direction of displacement of the drone (Examiner notes any drone/UAV has an inherent horizontal displacement direction).	

	Cantrell does not appear to specifically disclose the propulsion means ensures the displacement of the drone in a horizontal direction parallel to the ground, and 	
	wherein, taking into consideration the direction of displacement of the drone, the vertical ejector is positioned in front of the propulsion means.
	However, Morgan teaches a VTOL (Fig. 5) with a propulsion means (109: forward thruster, Fig. 5) ensuring the displacement of the drone in a horizontal direction parallel to the ground (a forward thrust ensures a horizontal displacement). 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the spraying drone with a propulsion means disclosed by Cantrell with the forward thrusting propulsion, as taught by Morgan, in order to ensure the displacement of the drone in a horizontal direction parallel to the ground, and wherein taking into consideration the direction of displacement of the drone, the vertical ejector would be positioned in front of the propulsion means. The benefit being to precisely place capsules on the ground without unnecessary drone movements or propeller interference. 
	Cantrell and Morgan are silent wherein the system for dispensing and releasing the capsules comprises a reservoir with the capsules connected to an element for guiding the capsules to a capsule counting and dosing system, the capsule counting and dosing system comprising a plate for selecting and isolating the capsules, 
	wherein the plate for selecting and isolating the capsules is provided with calibrated orifices configured to let a single capsule pass through toward the vertical discharge ejector, and the plate is mounted in rotation relative to the vertical ejector through a pulse generating motor.
	However,  Ito teaches a dispensing system (Figs. 21- 25) comprising a reservoir (7: tablet case, Fig. 22) with capsules connected to an element (9: dispensing drum, Fig. 22) for guiding capsules to a capsule counting and dosing system (8: dispensing and counting devices, Fig. 22), the capsule counting and dosing system comprising a plate (66: annular plate, Fig. 22) for selecting and isolating capsules, 
	wherein the plate for selecting and isolating capsules is provided with calibrated orifices (11: grooves, Fig. 23) configured to let a single capsule pass through toward a vertical discharge ejector, and the plate is mounted in rotation relative to a vertical ejector (col. 13, line 33: An annular conductive plate 66 with the portion of the outlet 7A cut out is mounted on the bottom surface of the tablet case 7 in the rotating range of the grooves 11. The conductive plate 66 is located under the shielding plate 51) through a pulse generating motor (10: drum rotating motor, col. 13, line 65).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the system for dispensing and releasing the capsules with a vertical ejector disclosed by Cantrell-modified- by-Morgan with the reservoir, element, counting and dosing system, plate, calibrated orifices and pulse generating motor as taught by Ito, in order to have a system for releasing and dispensing capsules provided with a vertical ejector, having a reservoir for capsules connected to an element for guiding the capsules to a capsule counting and dosing system, the capsule counting and dosing system comprising a plate for selecting and isolating the capsules, wherein the plate has calibrated orifices configured to let a single capsule pass through toward the vertical discharge ejector, and mounted in rotation relative to the vertical ejector through a pulse generating motor. The benefit being the system for dispensing and releasing capsules with a vertical ejector having the capability to release individual capsules while monitoring the number of capsules being released.
	Regarding claim 2, Cantrell-modified-by-Morgan-and-Ito discloses the drone for spraying capsules according to claim 1, wherein the drone consists of a fixed flying wing (Cantrell, §[0054]: In some embodiments, the docking station 130 may be configured to enable modifications of the visual appearance of the UAV 120, for example, via coupling, to the exterior body of the UAV 120, one or more modular components (e.g., wings) designed to, for example, prolong the flight time of the UAV 120. It will be appreciated that the relative sizes and proportions of the docking station 130 and UAV 120 in FIG. 1 are not drawn to scale., further see Morgan fig. 5) 

	Regarding claims 3 and 7 Cantrell-modified-by-Morgan-and-Ito discloses the drone for spraying capsules according to claims 1 and 2 respectively, wherein the drone comprises means for managing, through software, a flight plan, a speed of displacement of the drone, a frequency of release of the capsules by the dispensing and releasing system relative to a surface to be treated, a number of capsules available, and an area to be treated (Cantrell, 140: a processor-based computing device, Fig. 1), (§[0017]: the computing device 140 may communicate with and/or provide flight route instructions and/or pollen dispensing instructions).  

	Regarding claims 5, 11, 12, and 14 Cantrell-modified-by-Morgan-and-Ito, as best understood, discloses the drone for spraying capsules according to claims 1, 2, 3, and 7 above, respectively, wherein the pulse generating motor (Ito, motor, 10) comprises a valve (Ito, 62: rotary shaft, Fig, 23) connected to a permanently rotating motor (Ito, 28: electric drive motor) through a connecting-rod system (Ito, 61: centrifugal arm, Figs. 23 and 24).  
	
	Claims 4, 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cantrell-modified-by-Morgan-and-Ito as applied to claims 1, 2, 3 and 7 above, respectively, and further in view of Geltser et al. (US 2019/0021956 A1), (hereinafter Geltser).

	Regarding claims 4, 8, 9 and 10, Cantrell-modified-by-Morgan-and-Ito discloses the drone for spraying capsules according to claims 1, 2, 3 and 7 respectively.
	Neither Cantrell, Morgan nor Ito appear to specifically disclose wherein the counting and dosing system comprises an infrared system for detecting the capsules, so as to be capable of counting the number of dispensed and released capsules.  
	However, Geltser teaches a counting and dispensing system comprising an infrared system (118: optical system comprising infrared light) for detecting the capsules, so as to be capable of counting the number of dispensed and released capsules (§[0037]).  
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the counting and dosing system disclosed by Cantrell-modified-by-Morgan-and-Ito, particularly Ito, with the infrared system as taught by Geltser, in order to be capable of counting the number of dispensed and released capsules. The benefit being aiding in controlling the number of capsules dropped or the frequency the capsules are dropped. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cantrell-modified-by-Morgan-and-Ito, and Geltser as applied to claim 4 above.	
	Regarding claim 13, Cantrell-modified-by-Morgan-and-Ito, and Geltser, disclose the drone for spraying capsules according to claim 4 above, wherein the pulse generating motor (Ito, 10) comprises a valve (Ito, 62: rotary shaft, Fig, 23) connected to a permanently rotating motor (Ito, 28: electric drive motor) through a connecting-rod system (Ito, 61: centrifugal arm, Fig2. 23 and 24).  

Claims 6, 15-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cantrell-modified-by-Morgan-and-Ito as applied to claims 1, 2, 3, 5 and 7 above, respectively, and further in view of YANAGISHITA (US 2019/0382116 A1).

	Regarding claims 6, 15-16, and 18-19, Ito-modified-by-Cantrell-and-Morgan discloses a drone for spraying capsules according to claims 1, 2, 3, 5,  and 7 above, respectively, but all are silent, particularly Ito, wherein the pulse generating motor comprises a stepping motor.  
	However YANAGISHITA teaches a drug spreading drone comprising a stepping motor (§[0046]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the pulse generating motor disclosed by Cantrell-modified-by-Morgan-and-Ito (particularly Ito) with the stepping motor as taught by YANAGISHITA, in order to have a pulse generating motor that is a stepping motor. The benefit being having the ability to suddenly start and stop the dispensing of capsules as indicated by the software.

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable Cantrell-modified-by-Morgan-and-Ito, and Geltser as applied to claims 4 and 8 above, respectively, and further in view of YANAGISHITA (US 2019/0382116 A1).

	Regarding claims 17 and 20, Cantrell-modified-by-Morgan-and-Ito, and Geltser disclose a drone for spraying capsules according to claims 4 and 8 above, respectively, but all are silent, particularly Ito, wherein the pulse generating motor comprises a stepping motor.  
	However YANAGISHITA teaches a drug spreading drone comprising a stepping motor (§[0046]). 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the pulse generating motor disclosed by Cantrell-modified-by-Morgan-and-Ito and Geltser (particularly Ito) with the stepping motor as taught by YANAGISHITA, in order to have a pulse generating motor that is a stepping motor. The benefit being having the ability to suddenly start and stop the dispensing of capsules as indicated by the software.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nissen (US 2,721,102) teaches a field sprayer mounted on a fixed wing airplane with a single rotary propeller, rotating in a vertical plane; Luca (US 2020/0130831 A1) teaches a high-efficiency method of using a motorized UAV with a pusher propulsion system to deliver firefighting materials on targets in the most challenging conditions; and Bennett (US 11,066,167 B2) teaches a method and apparatus for the biological control of pests using UAV’s including a container, a dispensing port , an auger motor and a spreader motor. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.G./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619